SULLIVAN, Judge
(concurring in the result):
I believe the proper scope for expert testimony in this type of case was articulated in United States v. Azure, 801 F.2d 336, 340 (8th Cir.1986):
We agree that in these types of special circumstances some expert testimony may be helpful, but putting an impressively qualified expert’s stamp of truthfulness on a witness’ story goes too far in present circumstances. Dr. ten Bensel might have aided the jurors without usurping their exclusive function by generally testifying about a child’s ability to separate truth from fantasy, by summarizing the medical evidence and expressing his opinion as to whether it was consistent with Wendy’s story that she was sexually abused, or perhaps by discussing various patterns of consistency in the stories of child sexual abuse victims and comparing those patterns with patterns in Wendy’s story. However, by going further and putting his stamp of believability on Wendy’s entire story, Dr. ten Bensel essentially told the jury that Wendy was truthful in saying that Azure was the person who sexually abused her. No reliable test for truthfulness exists and Dr. ten Bensel was not qualified to judge the truthfulness of that part of Wendy’s story. The jury may well have relied on his opinion and “surrendered] their own'common sense in weighing testimony____” [United States v. Barnard, 490 F.2d [907] at 912 [(9th Cir. 1973), cert. denied, 416 U.S. 959, 94 S.Ct. 1976, 40 L.Ed.2d 310 (1974)].
In the present case this line was crossed but only after the defense crossed the line itself. Accordingly, I would affirm because the defense opened the door for this testimony from Dr. Vanderwalle. See generally Art. 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a).